In the original complaint filed in this case the persons named as plaintiffs were Claus A. Spreckels and Rudolph Spreckels, as executors of the last will and testament of Anna C. Spreckels, deceased, Claus A. Spreckels and Rudolph Spreckels, as executors of the last will and testament of Claus *Page 819 
Spreckels, deceased, and Claus A. Spreckels, Rudolph Spreckels, and Emma C. Ferris, as individuals. Afterward, on leave of court, a second amended complaint was filed naming as plaintiffs only Claus A. Spreckels and Rudolph Spreckels, as executors of the last will and testament of Anna C. Spreckels, deceased.
A demurrer to the second amended complaint was sustained and judgment was directed to be entered against the plaintiffs. Thereupon judgment was given and entered that Claus A. Spreckels and Rudolph Spreckels, as executors of the last will and testament of Anna C. Spreckels, deceased, Claus A. Spreckels and Rudolph Spreckels, as executors of the last will and testament of Claus Spreckels, deceased, Claus A. Spreckels, Rudolph Spreckels, and Emma C. Ferris take nothing by said action, and that the defendants recover their costs amounting to the sum of $3.25.
From this judgment Claus A. Spreckels and Rudolph Spreckels, as executors of the will of Claus Spreckels, deceased, and Claus A., Rudolph, and Emma C., as individuals, appeal.
Upon the reasons given in case No. 6692, this day decided, the judgment is affirmed.